             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 1 of 33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 C.Q.,

                                 Plaintiff,

 v.                                                       FIRST AMENDED COMPLAINT

 DAVID ROCKEFELLER, JR., RICHARD E.                       20-CV-2205 (VSB)
 SALOMON and JAMES S. SLIGAR, As The
 Executors of the ESTATE OF DAVID
 ROCKEFELLER, Deceased, and MARGARET
 DULANY ROCKEFELLER,

                                Defendants.




         C.Q., by and through her undersigned attorneys, as and for her First Amended Complaint,

alleges as follows:

                                   NATURE OF THE ACTION

         1.      This action is brought pursuant to the Child Victims Act, codified at CPLR 214-g.

         2.      An employer who provides housing for a mother and child that the employer

owns, operates, controls and manages, has a duty to provide a safe place for that employee and

her child to live. Here, Defendant DAVID ROCKEFELLER, deceased (hereinafter

“ROCKEFELLER”) ignored this duty and allowed his chauffeur to sexually abuse the child of

his   live-in    chef,   then   seven-year-old   infant   Plaintiff,   on   multiple   occasions   on

ROCKEFELLER’S premises.             Years later, Plaintiff is still haunted by the memories of her

abuse and the betrayal she endured due to the acts and omissions of ROCKEFELLER who was

supposed to shield Plaintiff from foreseeable harm in the one place all children should feel safe –

their home.



{00057185}                                        1
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 2 of 33




         3.      ROCKEFELLER hired Plaintiff’s mother as a live-in chef at his home in the

1980’s. At that time ROCKEFLLER knew that Plaintiff’s mother was a single mother of two

very young children; Plaintiff and her brother. When he hired her ROCKEFELLER knew that

Plaintiff’s mother would be spending long hours in the kitchen as a condition of her work, and

that she would therefore require child care for her two children who would otherwise be

unsupervised and alone. Rather than provide Plaintiff and her mother with adequate, qualified

and proper child care assistance, ROCKEFELLER enlisted his chauffeur Luis De Oliveira A/K/

Luis Oliveira (“ hereinafter Oliveira”) to provide babysitting services for infant Plaintiff in the

spring of 1988. ROCKEFELLER enlisted Oliveira as a babysitter at that time solely for

ROCKEFELLER’S benefit so that infant Plaintiff’s mother could work long hours in the kitchen

preparing food for ROCKEFELLER and his guests.

         4.      While babysitting infant Plaintiff, Oliveira, at the direction and with the

permission of ROCKEFLLER, used an automobile owned and provided to him by

ROCKEFELLER to take infant Plaintiff from her home and to an apartment in Manhattan owned

operated and maintained by ROCKEFELLER for use by Oliveira, where Oliveira brutally

sexually assaulted Plaintiff.     Over a substantial period of time thereafter, Oliveira sought out

infant Plaintiff on premises owned, operated, managed and controlled by ROCKEFELLER, and

repeatedly sexually abused her.

         5.      By undertaking to provide child care to infant Plaintiff and her mother,

ROCKEFELLER assumed and was under a duty to do so responsibly and without creating a risk

of harm to infant Plaintiff.      At the time he enlisted Oliveira to babysit for infant Plaintiff,

ROCKEFELLER knew that Oliveira had no qualifications to do anything but drive, and certainly

had no qualifications or experience in child care. In addition, ROCKEFELLER knew or should



{00057185}                                        2
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 3 of 33




have known at that time that Oliveira had a history of domestic abuse, assault, and was, in fact, a

sexual predator.

          6.     The Defendants cannot, and do not, dispute that Oliveira sexually assaulted infant

Plaintiff because documentary evidence exists regarding the Order of Protection issued against

Oliveira by New York State Criminal Court as well as Oliveira’s prison sentencing for his

crimes.

                                               PARTIES

          7.     Plaintiff is an individual residing in Pittsburgh, Pennsylvania.

          8.     Plaintiff was born in 1980.

          9.     In the spring, summer and fall of 1988, Plaintiff was a minor, 7 years of age.

          10.    Upon information and belief, the Estate of David Rockefeller was created

following the death of David Rockefeller (June 12, 1915-March 20, 2017).

          11.    Defendants David Rockefeller, Jr., Richard E. Salomon and James S. Sligar, are

The Executors of the Last Will and Testament of David Rockefeller, Deceased, having been

granted Letters Testamentary by Westchester County Surrogate’s Court on April 7, 2017.

          12.    Defendant David Rockefeller, Jr., as Executor of the Estate of David Rockefeller,

maintains a domicile located at 10 Rockefeller Plaza, Room 2500, New York, New York, 10020.

          13.    Defendant James S. Sligar, as Executor of the Estate of David Rockefeller,

maintains a domicile located at 74 Holland Place, Hartsdale, New York, 10530.

          14.    Defendant Richard E. Salomon, as Executor of the Estate of David Rockefeller,

maintains a domicile located at 10 Gracie Square, Apt 11/12F, New York, New York, 10028.




{00057185}                                         3
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 4 of 33




         15.     Upon information and belief, in 1940, David Rockefeller married Margaret

“Peggy” McGrath. Upon information and belief, Margaret “Peggy” McGrath Rockefeller died in

1996.

         16.     Upon information and belief, Defendant David Rockefeller, Jr. was and is a son of

ROCKEFELLER and Margaret “Peggy” McGrath Rockefeller, and currently resides at 104

Walker Mills Road, Livingston, New York.

         17.     Upon information and belief, Defendant Margaret Dulany Rockefeller (“MDR”)

was and is a daughter of ROCKEFELLER and Margaret “Peggy” McGrath Rockefeller and

currently resides at 765 Bedford Road, Tarrytown, New York.

         18.     At all relevant times, Oliveira was hired by ROCKEFELLER as chauffeur to

ROCKEFELLER, Margaret “Peggy” McGrath Rockefeller, their children, including Defendant

MDR and David Rockefeller, Jr., as well as their guests and business associates.

         19.     At all relevant times, Oliveira’s assigned duties included acting as a babysitter to

Plaintiff and her brother, even though he was unqualified to do so, and posed a risk of child sex

abuse.

         20.     At all relevant times, ROCKEFELLER resided at 180 Bedford Road, Sleepy

Hollow New York (hereinafter “Bedford Road”).

         21.     At all relevant times, ROCKEFELLER owned, operated, maintained, controlled

and managed Bedford Road.

         22.     At all relevant times, ROCKEFELLER’S adult daughter, Defendant Margaret

Dulany Rockefeller, (hereinafter MDR) maintained a residence at Bedford Road.




{00057185}                                        4
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 5 of 33




         23.     At all relevant times, Plaintiff and Plaintiff’s mother resided at Bedford Road as a

condition of Plaintiff’s mother’s employment by ROCKEFELLER as a live-in chef to

ROCKEFELLER, MDR, the Rockefeller family and their guests at Bedford Road.

         24.     At all relevant times, Bedford Road was premises located within the estate known

as “Pocantico Hills” and is also known as “Hudson Pines Farm.”

         25.     Prior to the spring of 1988 ROCKEFELLER owned, operated, maintained, leased,

or otherwise controlled an apartment located at the 330 East 75th Street, New York, New York,

Apartment 2E (the “Manhattan residence”).

         26.     At all relevant times, ROCKEFELLER provided use and unsupervised access to

the Manhattan residence to Oliveira as a condition of Oliveira’s employment and to further

ROCKEFELLER’S business and personal purposes of having a driver located in Manhattan for

ROCKEFELLER’S use, and the use of ROCKEFELLER’S family, friends, business associates

and guests.

         27.     At all relevant times, ROCKEFELLER oversaw, managed, controlled, directed

and assigned Oliveira to work on ROCKEFELLER’S premises, including Bedford Road and the

Manhattan residence, and with the use of ROCKEFELLER’S chattels, including automobiles.

         28.     Upon information and belief, Luis De Oliveira is deceased.

                        PRIOR PROCEEDINGS AND JURISDICTION

         29.     This action was initially commenced in Supreme Court of the State of New York

on February 21, 2020 and was subsequently removed to this Court on March 11, 2020 on

diversity grounds. (ECF No. 7.)

         30.     This Court has personal jurisdiction over the Defendants, all of whom reside in, or

are domiciled in, the State of New York for the purposes of jurisdiction.



{00057185}                                        5
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 6 of 33




         31.     Unless otherwise specified, references to acts or omissions by ROCKEFELLER

in this Complaint shall mean acts or omissions by ROCKEFELLER individually, or through his

agents, representatives, employees and/or servants.

                                   FACTUAL ALLEGATIONS

         32.     Plaintiff repeats and realleges all preceding paragraphs of this Complaint.

         33.     At all relevant times, Plaintiff’s mother was an employee of ROCKEFELLER.

         34.     At all relevant times, Oliveira was hired by ROCKEFELLER, and served in

position of employee, agent and servant of ROCKEFELLER.

         35.     At all relevant times, Oliveira was under the supervision, direction and control of

ROCKEFELLER, his agents, employees or representatives.

         36.     At all relevant times, Oliveira was an undocumented person.

         37.     ROCKEFELLER personally or through an agent, employee or representative, did

not at any time obtain references from Oliveira.

         38.     ROCKEFELLER, personally or through an agent, employee or representative, did

not at any time perform a background check on Oliveira.

         39.     ROCKEFELLER, personally or through an agent, employee or representative, did

not at any time inquire of Oliveira’s criminal history.

         40.     ROCKEFELLER, personally or through an agent, employee or representative, did

not at any time inquire of Oliveira’s history of domestic abuse or sexual assault.

         41.     Prior to being hired by ROCKEFELLER, Oliveira had a history of domestic

abuse and accusations of sexual assault.




{00057185}                                         6
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 7 of 33




         42.     Prior to hiring Oliveira, ROCKEFELLER,             his agents, employees or

representatives, knew or should have known of Oliveira’s history of domestic abuse and

accusations of sexual assault.

         43.     In or about the spring of 1988 ROCKEFELLER provided Oliveira with at least

one automobile to use during the course of his employment by ROCKEFELLER.

         44.     Oliveira’s job duties included, inter alia, driving ROCKEFELLER’S wife,

Margaret “Peggy” Rockefeller and their children back and forth between various locations,

including Manhattan, Pocantico Hills, and other properties owned and operated by

ROCKEFELLER, picking up ROCKEFELLER’S friends and guests at local airports and

bringing them to events at various locations, including at properties owned and operated by

ROCKEFELLER.

         45.     Prior to the spring of 1988 ROCKEFELLER directed or permitted Oliveira, as a

condition of his employment, to use the Manhattan residence in the course of his employment.

Oliveira had unsupervised access and use of the Manhattan residence throughout the spring of

1988.

         46.     At all relevant times, and approximately six to eight times per year,

ROCKEFELLER regularly hosted large gatherings of family and friends at Bedford Road.

These large gatherings would often last for multiple days.

         47.     Plaintiff’s mother was required, as a condition of her employment, to live at the

Bedford Road residence. Rockefeller knew when he hired Plaintiff’s mother that her two small

children, including Plaintiff, would live at the Bedford Road residence.




{00057185}                                       7
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 8 of 33




         48.     Plaintiff’s mother was required, as a condition of her employment, to prepare the

meals for ROCKEFLLER and his guests at the aforesaid large gatherings, entailing long hours in

the kitchen on the premises at Bedford Road.

         49.     Defendant ROCKEFELLER knew that as a result of her mother’s work duties,

infant Plaintiff would at times be alone, unsupervised and vulnerable to injury at Bedford Road,

including sexual assault.

         50.     At all relevant times, Plaintiff was a vulnerable child unable to protect herself,

and ROCKEFELLER and Oliveira asserted their authority and control over her.

         51.     At all relevant times, ROCKFELLER failed to provide a childcare assistant,

nanny or other qualified babysitter to care for Plaintiff and her brother when Plaintiff’s mother

was fulfilling her employment responsibilities.

         52.     In or about the spring of 1988 ROCKEFELLER hosted a large gathering at

Bedford Road. ROCKEFELLER knew that during the large gathering at Bedford Road in the

spring of 1988 that Plaintiff’s mother would be working long hours in the kitchen, thereby

resulting in infant Plaintiff being at times alone, unsupervised and vulnerable to injury on the

premises.

         53.     ROCKEFELLER undertook to provide child care for the infant Plaintiff during

the spring 1988 gathering. However, he did not hire, obtain or recommend any qualified child

care assistance to Plaintiff’s mother. Instead, ROCKEFELLER enlisted his employee Oliveira to

babysit infant Plaintiff and her brother.

         54.     In the performance of his babysitting duties in the spring of 1988,

ROCKEFELLER authorized Oliveira to be alone with minor children, including Plaintiff, and to

have unfettered and unsupervised access to them on ROCKEFELLER’S property.



{00057185}                                        8
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 9 of 33




         55.     By assigning Oliveira to the role of babysitter, ROCKEFELLER gave Oliveira

complete access to minors, including Plaintiff, and empowered Oliveira to discipline, punish,

reprimand, chastise, and otherwise exercise complete authority over Plaintiff.

         56.     During the spring 1988 gathering at Bedford Road, Oliveira, at the direction of

and with the knowledge, consent and permission of ROCKEFELLER, individually and/or

through his agents, servants and/or employees, took infant Plaintiff and her infant brother off the

premises at Bedford Road in an automobile provided by ROCKEFELLER.

         57.     As an employee, agent and servant of ROCKEFELLER, Oliveira was, by reason

of his authority, directed and permitted to exercise control over infant Plaintiff and take her off

the premises of Bedford Road.

         58.     During the spring 1988 gathering at Bedford Road, at the direction of and with the

knowledge, consent and permission of ROCKEFELLER, individually and/or through his agents,

servants and/or employees, Oliveira drove infant Plaintiff and her infant brother to Manhattan

and brought them to the Manhattan residence owned, leased, operated, managed, maintained

and/or controlled by ROCKEFELLER.

         59.     ROCKEFELLER permitted and/or directed Oliveira to stay overnight

unsupervised with the infant Plaintiff at the Manhattan residence, owned, leased or otherwise

controlled by ROCKEFELLER, where Oliveira brutally sexually assaulted her.

         60.     During the night at the Manhattan residence, Oliveira came unclothed into the

room where infant Plaintiff was sleeping, and repeatedly sexually assaulted her for many hours

throughout the night, including digitally penetrating her vaginally, masturbating, forcing her to

touch his genitals, laying unclothed next to her in bed and molesting her.




{00057185}                                       9
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 10 of 33




         61.      During the relevant time period, Plaintiff was a minor and did not consent to the

sexual contact with Oliveira.

         62.      Oliveira’s sexual contact with minor Plaintiff was a violation of New York State

Penal Law, §130, et seq.

         63.      The morning after the assaults at the Manhattan residence, Oliveira drove infant

Plaintiff and her infant brother in the automobile provided by ROCKEFELLER, back to Bedford

Road.        On the way, Oliveira picked up one of ROCKEFELLER’S guests to bring to the

gathering at Bedford Road. During the trip home, infant Plaintiff was physically ill, extremely

distressed and exhausted by the repeated assaults on her the night before. She vomited in the car.

         64.      Upon returning to Bedford Road, infant Plaintiff was still physically ill, in distress

and exhausted with dark circles under her eyes. This was visible to ROCKEFELLER and MDR,

as well as employees, agents and representatives of ROCKEFELLER and other witnesses.

         65.      ROCKEFELLER and MDR did nothing to investigate the cause of the distressed

and exhausted condition of infant Plaintiff when Oliveira returned her to Bedford Road after his

unsupervised night with her at the Manhattan residence.

         66.      Thereafter and throughout the summer and fall of 1988 Oliveira was repeatedly

permitted to seek out infant Plaintiff in unsupervised locations at Bedford Road.

         67.      Thereafter and throughout the summer and fall of 1988 Oliveira repeatedly

sexually assaulted infant Plaintiff on multiple occasions at Bedford Road, including the upstairs

living room. All of these assaults were reasonably foreseeable to ROCKEFELLER, his agents,

servants, employees and representatives, and MDR based upon, inter alia, Oliveira’s history of

domestic abuse and assault, his complete lack of qualifications to act as a babysitter, the facts

and circumstances of the spring 1988 gathering, Oliveira’s return of infant Plaintiff to Bedford



{00057185}                                         10
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 11 of 33




Road in a distressed and exhausted condition, and based upon the red flags of Oliveira’s

behaviors as described herein, including seeking out children of ROCKEFELLER’s employees,

including Plaintiff, in locations where he was not supposed to be and where the children would

be unsupervised and alone.

         68.      Prior to Oliveira’s sexual abuse of Plaintiff, ROCKEFELLER knew or should

have known of Oliveira’s propensity to commit child sex abuse and to harm Plaintiff.

         69.      At all relevant times, ROCKEFELLER permitted Oliveira to have free and

unfettered access to infant Plaintiff, her living quarters and other areas where infant Plaintiff

would be alone and unsupervised within the premises at Bedford Road, which were owned,

operated, managed, controlled and maintained by ROCKEFELLER.

         70.      At all relevant times, ROCKEFELLER’S employment of Oliveira did not at any

time require his presence in Plaintiff’s living quarters or other areas where infant Plaintiff would

be alone and unsupervised within the premises at Bedford Road, which were owned, operated,

managed, controlled and maintained by ROCKEFELLER.

         71.      At all relevant times, ROCKEFELLER failed to instruct Oliveira to not enter

infant Plaintiff’s living quarters or other areas where infant Plaintiff would be alone and

unsupervised within the premises at Bedford Road, which were owned, operated, managed,

controlled and maintained by ROCKEFELLER.

         72.      At all relevant times, ROCKEFELLER failed to prevent Oliveira from having

access to infant Plaintiff, her living quarters or other areas where infant Plaintiff would be alone

and unsupervised within the premises at Bedford Road, which were owned, operated, managed,

controlled and maintained by ROCKEFELLER.




{00057185}                                      11
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 12 of 33




         73.      At all relevant times, Defendants failed to supervise and control Oliveira and

thereby allowed him to have access to infant Plaintiff, her living quarters and other areas where

infant Plaintiff would be alone and unsupervised within the premises at Bedford Road, which

were owned, operated, managed, controlled and maintained by ROCKEFELLER.

         74.      Oliveira had no employment related duties in the upstairs living room at Bedford

Road or other locations where he sought out children, including Plaintiff and therefore had none

but dangerous purposes in being there.

         75.      At all relevant times, through his employment with ROCKEFELLER and his

agency on behalf of ROCKEFELLER, Oliveira stood in a position of power and authority in

relation to Plaintiff.

         76.      At all relevant times, Oliveira used his position of power and authority, conferred

upon him by ROCKEFELLER, to coerce infant Plaintiff to comply and remain silent for a

substantial period of time.

         77.      When Oliveira’s sexual abuse of infant Plaintiff was eventually discovered, he

was prosecuted by the District Attorney of Manhattan, plead guilty and served prison time.

         78.      Upon information and belief, ROCKEFELLER, individually and/or through his

agents, servants and employees, and MDR ignored signs and warnings that Oliveira had violent

propensities and was a danger to Plaintiff, including but not limited to taking infant Plaintiff off

the premises overnight in the car provided by ROCKEFELLER to an apartment provided by

ROCKEFELLER, returning Plaintiff to Bedford Road in a distressed and exhausted condition

the next morning, seeking infant Plaintiff out in upstairs areas of the house at Bedford Road

where Oliveira was not supposed to be and where Plaintiff would be unsupervised and alone,

seeking out the children of other ROCKEFELLER employees at Bedford Road, Hudson Pines



{00057185}                                        12
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 13 of 33




Farm, and Pocantico Hills in areas of those premises where he was not supposed to be and where

the children would be unsupervised and alone, and was engaging in inappropriate, sexual contact

with infant Plaintiff in locations owned, operated, managed, maintained and/or supervised by

ROCKEFELLER.

         79.      Notwithstanding this knowledge, Defendant ROCKEFELLER, negligently,

recklessly, and willfully failed to protect infant Plaintiff from sexual abuse by Oliveira, permitted

the sexual abuse of a child to occur with the use of ROCKEFELLER’S chattels and property,

failed to supervise Plaintiff or Oliveira, failed to timely investigate Oliveira’s misconduct, acted

to protect ROCKEFELLER’S family’s own self-interest to the detriment of infant Plaintiff, and

is otherwise responsible for Oliveira’s sexual assault of Plaintiff, and Plaintiff’s consequential

injuries and damages.

         80.      At all relevant times, infant Plaintiff, as the child of ROCKEFELLER’S live-in

chef and resident at ROCKEFELLER’S premises at Bedford, was under the direct supervision

and control of ROCKEFELLER, individually and/or through his agents, servants and employees.

         81.      At all relevant times, Oliveira, as an employee of ROCKEFELLER was under the

direct supervision and control of ROCKEFELLER.

         82.      At all relevant times, and upon information and belief, ROCKEFELLER either

knew or should have known that Oliveira was a danger to Plaintiff, before Oliveira sexually

abused Plaintiff, or, alternatively, knew or should have known that he did not have sufficient

information about whether or not Oliveira had propensities to commit sexual abuse and pose a

risk to children’s safety.

         83.      At all relevant times, the child sexual abuse of Plaintiff by Oliveira was

foreseeable to ROCKEFELLER and MDR.



{00057185}                                       13
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 14 of 33




         84.      At all relevant times, Plaintiff was a foreseeable victim of sexual abuse by

Oliveira.

         85.      At all relevant times, ROCKEFELLER owed Plaintiff a reasonable duty of care

by providing her housing, custody and care, including qualified child care, to serve Plaintiff’s

best interest, provide a safe and secure environment for Plaintiffs’ emotional and physical needs,

and to protect Plaintiff from abuse from ROCKEFELLER’S employees, including Oliveira.

         86.      At all relevant times, ROCKEFELLER owed Plaintiff a duty to protect her from

harm because ROCKEFELLER’S acts and omissions created a foreseeable risk of harm to

Plaintiff by, inter alia, providing her with housing on his premises, in providing her with

babysitting services by Oliveira during the spring 1988 gathering, in hiring, retaining, training,

supervising and controlling Oliveira, in providing Oliveira with a vehicle which he used to

remove Plaintiff from her home, in directing and authorizing Oliveira to take Plaintiff from her

home during the spring 1988 gathering, in providing Oliveira with the apartment to which he

brought Plaintiff to sexually assault her.

         87.      At all relevant times, ROCKEFELLER had a duty to ascertain whether facts

existed that would put him on notice that Oliveira was a danger to children, including Plaintiff,

with whom he came into contact on ROCKEFELLER’S premises.

         88.      At all relevant times, ROCKEFELLER owed Plaintiff a duty arising from the

nature of Oliveira’s employment, which, because he was not properly supervised, gave Oliveira

access to and an ability to interact with children, including infant Plaintiff, thereby creating a

situation which involves the risk of harm to Plaintiff.




{00057185}                                       14
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 15 of 33




         89.      At all relevant times, ROCKEFELLER took no steps to learn of Oliveira’s

employment history, history of domestic abuse, assault or criminal history prior to employing

him and giving him access to and an ability to interact with children, including Plaintiff.

         90.      Had ROCKEFELLER taken steps to learn of Oliveira’s employment history,

history of domestic abuse, assault or criminal history prior to employing him and giving him

access to and an ability to interact with children, including Plaintiff, ROCKEFELLER would

have learned that Oliveira had a history of domestic abuse and assault.

         91.      At all relevant times, ROCKEFELLER knew or reasonably should have known

that his employee, Oliveira, created a specific risk to children residing on ROCKEFELLER’S

premises, including Plaintiff, and Plaintiff’s injuries herein were the result of said risk.

         92.      At all relevant times, ROCKEFELLER knew or reasonably should have known

that Oliveira had no professional experience or qualifications related to child care.

         93.      At all relevant times, ROCKEFELLER assumed the duty to provide child care

services to infant Plaintiff and her mother and thereby owed Plaintiff and her mother a duty to

exercise reasonable care in appointing, directing, providing, and permitting child care on

ROCKEFELLER’S premises.

         94.      At all relevant times, ROCKEFELLER owed Plaintiff a duty by reason of

ROCKEFELLER’S special relationship with infant Plaintiff and her mother who was a single

mother employed as ROCKEFELLER’S live-in chef, and by taking custody of infant Plaintiff,

providing housing for her, providing Oliveira to her as a babysitter during the spring 1988

gathering, permitting Oliveira to take her off the premises of Bedford Road unsupervised, and

depriving her of her normal power of self-protection.




{00057185}                                        15
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 16 of 33




         95.      At all relevant times, and upon information and belief, Oliveira had exhibited

behavior that should have alerted MDR to his violent propensities toward children which created

a risk to Plaintiff, including seeking out infant Plaintiff and other children on the premises at

Bedford Road, by spending unsupervised time alone with children at Bedford Road and in the

Manhattan apartment provided to him by ROCKEFELLER, by taking infant Plaintiff and her

infant brother off the premises of Bedford Road to the apartment in Manhattan overnight and

returning infant Plaintiff the next day in a distressed and exhausted condition.

         96.      At all relevant times, MDR owed Plaintiff a special duty by reason of MDR’s

special relationship with infant Plaintiff by residing in the same house with infant Plaintiff, and

observing the aforesaid behavior and warning signs of the risks Oliveira posed to infant Plaintiff.

         97.      To the extent that any Defendant pleads, or otherwise seeks to rely upon Article

16 of the New York Civil Practice Law and Rules (CPLR) to have fault apportioned to another

allegedly culpable party, Plaintiff expressly states that Defendants’ conduct falls within one or

more of the subdivisions of CPLR 1602.

                                            COUNT ONE

                                       NEGLIGENT HIRING

         98.      Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         99.      At all relevant times, Oliveira was hired, employed, trained, retained, appointed,

assigned, supervised and directed by ROCKEFELLER and was under ROCKEFELLER’S direct

supervision, employ and control when he committed the wrongful acts alleged herein.

         100.     At all relevant times, ROCKEFELLER had a duty to exercise due care in the

hiring, vetting, supervision and direction of Oliveira, so as to protect ROCKEFELLER’S live-in



{00057185}                                         16
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 17 of 33




employees and their children, including infant Plaintiff, who were likely to come into contact

with, and/or under the influence or supervision of Oliveira, and to ensure that Oliveira did not

use his position as chauffeur to injure ROCKEFELLER’S live-in employees or their infant

children by sexual assault, contact, or abuse.

         101.     By offering, providing, directing and permitting Oliveira to act as a babysitter to

infant Plaintiff during the spring 1988 gathering by taking custody of infant Plaintiff and

removing her, unsupervised, from the care and supervision of her mother at Bedford Road, in a

vehicle provided by ROCKEFELLER to an apartment in Manhattan provided by

ROCKEFELLER, ROCKEFELLER, individually and/or through his agents, servants and/or

employees, had a duty to exercise due care in hiring, vetting and supervising Oliveira in those

duties, and to prevent harm from generally foreseeable dangers caused by Oliveira.

         102.     By offering, providing, directing and permitting Oliveira to act as a babysitter to

infant Plaintiff during the spring 1988 gathering, by taking custody of infant Plaintiff and

removing her, unsupervised, from the care and supervision of her mother at Bedford Road, in a

vehicle provided by ROCKEFELLER to an apartment in Manhattan provided by

ROCKEFELLER, ROCKEFELLER, individually and/or through his agents, servants and/or

employees, had a duty to exercise due care to ensure that Oliveira did not use his position as an

employee of ROCKEFELLER and his use of ROCKEFELLER’S chattels and property to injure

infant Plaintiff by sexual assault, contact or abuse.

         103.     ROCKEFELLER’S offering, providing, directing and permitting Oliveira to act

as a babysitter to infant Plaintiff during the spring 1988 gathering and failing to supervise

Oliveira in that capacity created a foreseeable risk of harm to infant Plaintiff.




{00057185}                                        17
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 18 of 33




         104.     Oliveira engaged in the wrongful conduct described herein with the use of the

ROCKEFELLER’S chattels and at premises owned, operated, managed and/or controlled by

ROCKEFELLER.

         105.     Oliveira engaged in the wrongful conduct described herein while acting in the

course and scope of his employment with ROCKEFELLER and/or accomplished the sexual

abuse by virtue of his job-created authority.

         106.     Prior to hiring Oliveira and prior to offering, providing, directing and permitting

Oliveira to infant Plaintiff and her mother as a babysitter, ROCKEFELLER knew that Oliveira

had no professional experience or qualifications in child care, and knew or should have known of

Oliveira’s propensity for violence and/or sexual abuse.

         107.     ROCKEFELLER was negligent and failed to use reasonable care in hiring,

appointing, assigning, and retention, of Oliveira, failed to properly investigate his background,

immigration history, domestic abuse history, sexual assault history and employment history,

and/or hired, appointed and/or assigned him to duties where he would come into contact with

children, including Plaintiff, when ROCKEFELLER knew or should have known of facts that

would make him a danger to children.

         108.     ROCKEFELLER’S aforesaid actions and omissions placed Oliveira in a position

to cause foreseeable harm to infant Plaintiff.

         109.     Oliveira would not have been in a position to sexually abuse Plaintiff had

ROCKEFELLER not been negligent in hiring Oliveira.

         110.     ROCKEFELLER’S aforesaid actions and omissions were willful, wanton,

malicious, reckless, and/or outrageous in their disregard for the rights and safety of infant

Plaintiff.



{00057185}                                        18
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 19 of 33




         111.     The aforesaid actions constituted breach of ROCKEFELLER’S duties to infant

Plaintiff.

         112.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         113.     By the reason of the foregoing, ROCKEFELLER is liable to Plaintiff for

compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

                                             COUNT TWO

                 NEGLIGENT RETENTION, SUPERVISON AND DIRECTION

         114.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         115.     At all relevant times, Oliveira was trained, retained, appointed, assigned,

supervised and directed by ROCKEFELLER and was under ROCKEFELLER’S direct

supervision, employ and control when he committed the wrongful acts alleged herein.

         116.     In assigning and directing Oliveira to serve as babysitter to infant Plaintiff in

spring of 1988, ROCKEFELLER assumed the duty to provide adequate child care to infant

Plaintiff.




{00057185}                                         19
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 20 of 33




         117.     At all relevant times, ROCKEFELLER had a duty to exercise due care in the

retention, supervision and direction of Oliveira, so as to protect ROCKEFELLER’S live-in

employees and their children, including infant Plaintiff, who were likely to come into contact

with, and/or under the influence or supervision of Oliveira, and to ensure that Oliveira did not

use his position as chauffeur, and babysitter in spring 1988, to injure infant Plaintiff by sexual

assault, contact, or abuse.

         118.     ROCKEFELLER owed a duty to his live-in employees and their children to train

and educate his employees and his administrators and to establish adequate and effective policies

and procedures calculated to detect, prevent and address inappropriate behavior and conduct

between ROCKEFELLER’S employees and the children of his live-in employees at Bedford

Road, including Plaintiff.

         119.     ROCKEFELLER failed to train and educate his employees and his administrators

and to establish adequate and effective policies and procedures calculated to detect, prevent and

address inappropriate behavior and conduct between ROCKEFELLER’S employees and the

children of his live-in employees at Bedford Road, including Plaintiff.

         120.     ROCKEFELLER owed a duty to supervise and control Oliveira, to assess whether

Oliveira’s retention as an employee posed a risk of harm to others, and to act upon signs and

warnings that Oliveira posed a risk of harm to others, including Plaintiff.

         121.     ROCKEFELLER failed to supervise and control Oliveira, failed to assess whether

Oliveira’s retention as an employee posed a risk of harm to others, and failed to act upon signs

and warnings that Oliveira posed a risk of harm to others, including Plaintiff.




{00057185}                                      20
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 21 of 33




         122.     ROCKEFELLER knew or should have known of Oliveira’s propensity for

violence and/or sexual abuse by reason of Oliveira’s history, red flags and behaviors as described

herein occurring after Oliveira was hired.

         123.     By reason of the foregoing, ROCKEFELLER failed to exercise the degree of care

that a reasonably prudent person would have exercised under similar circumstances.

         124.     ROCKEFELLER was negligent and failed to use reasonable care in retaining,

appointing, supervising, controlling and assigning Oliveira, failed to properly investigate red

flags, including the distressed condition of infant Plaintiff upon return from an unsupervised

overnight with Oliveira at the Manhattan apartment ROCKEFELLER provided to Oliveira,

Oliveira’s behavior of seeking out the children of ROCKEFELLER’S employees, at locations at

Pocantico Hills where Oliveira had no professional or work-related reason to be, and permitted

Oliveira to seek out infant Plaintiff when she was alone and unsupervised in the upstairs living

room at Bedford Road, where Oliveira repeatedly sexually assaulted infant Plaintiff throughout

the spring, summer and fall of 1988.

         125.     ROCKEFELLER was additionally negligent in failing to supervise, monitor,

chaperone, and/or investigate Oliveira and/or in failing to create, institute, and/or enforce rules,

policies, procedures and/or regulations to prevent Oliveira’s sexual abuse of Plaintiff, and in that

he was otherwise negligent, careless and/or reckless.

         126.     ROCKEFELLER was negligent and did not use reasonable care by failing to

oversee the manner in which Oliveira interacted with other employees and their children, even

though ROCKEFELLER knew or should have known that Oliveira posed a threat of sexual

abuse to minors; allowed the misconduct describe above to occur and continue; failed to




{00057185}                                      21
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 22 of 33




investigate Oliveira’ dangerous activities, failed to timely terminate Oliveira’s employment and

remove him from the premises; and in that ROCKEFELLER was otherwise negligent.

         127.     ROCKEFELLER’S aforesaid acts and omissions placed Oliveira in a position to

cause foreseeable harm to infant Plaintiff.

         128.     Oliveira would not have been in a position to continue to sexually abuse Plaintiff

had ROCKEFELLER not been negligent in the retention, supervision and direction of Oliveira.

         129.     ROCKEFELLER’S aforesaid actions and omissions were willful, wanton,

malicious, reckless, and/or outrageous in their disregard for the rights and safety of infant

Plaintiff.

         130.     The aforesaid actions constituted breach of ROCKEFELLER’S duties to infant

Plaintiff.

         131.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         132.     By the reason of the foregoing, ROCKEFELLER is liable to Plaintiff for

compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.




{00057185}                                        22
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 23 of 33




                                           COUNT THREE

                  NEGLIGENT, RECKLESS, AND WILLFUL MISCONDUCT

         133.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         134.     At all relevant times, ROCKEFELLER and MDR affirmatively and/or impliedly

represented to Plaintiff and Plaintiff’s mother that Oliveira did not pose a risk of sexually

abusing children, and that children, including Plaintiff, would be safe on the premises at Bedford

Road and the aforesaid apartment in Manhattan, and in their home.

         135.     At all relevant times, ROCKEFELLER and MDR affirmatively and/or impliedly

represented to Plaintiff and Plaintiff’s mother that they would both be safe on

ROCKEFELLER’S premises and in their home, as well as in the custody of Oliveira during the

spring 1988 gathering.

         136.     At all relevant times, ROCKEFELLER and MDR were negligent in the

supervision of infant Plaintiff on the premises at Bedford Road.

         137.     At all relevant times, ROCKEFELLER and MDR were negligent in failing to take

reasonable steps to protect the infant Plaintiff from sexual abuse.

         138.     ROCKEFELLER and MDR knew or should have known that giving Oliveira

unfettered access to children in their home, including Plaintiff, posed an unacceptable risk of

harm to children, including Plaintiff.

         139.     ROCKEFELLER and MDR failed to warn Plaintiff and her mother of the risk of

harm posed by Oliveira at Bedford Road and at the apartment in Manhattan provided to Oliveira

and at all other locations where Oliveira had access to infant Plaintiff.




{00057185}                                         23
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 24 of 33




         140.     ROCKEFELLER and MDR failed to remove Oliveira from the property and

ignored warning signs and red flags described herein indicating that Oliveira posed a danger to

children, including Plaintiff.

         141.     The conduct of ROCKEFELLER and MDR as described herein was a breach of

their duties to exercise reasonable care under the circumstances, and was done with utter

disregard as to the potential profound injuries which would ensue, and with depraved

indifference to the health and well-being of children, and to the fact that ROCKEFELLER

subjected his live-in employee’s daughter, Plaintiff, to sexual crimes.

         142.     ROCKEFELLER’S and MDR’s aforesaid actions were negligent, reckless, willful

and wonton in their disregard for the rights and safety of children, including Plaintiff.

         143.     Oliveira would not have been in a position to sexually abuse Plaintiff had

ROCKEFELLER and MDR not been negligent or had given Plaintiff or her mother proper

warnings.

         144.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         145.     By the reason of the foregoing, ROCKEFELLER and MDR are liable to Plaintiff

for compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.



{00057185}                                       24
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 25 of 33




                                            COUNT FOUR

                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

         146.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         147.     The sexual abuse of Plaintiff was extreme and outrageous conduct, beyond all

possible bounds of decency, atrocious and intolerable in a civilized world.

         148.     ROCKEFELLER’S and MDR’s aforesaid negligent, grossly negligent, and

reckless misconduct endangered Plaintiff’s safety and caused her to fear for her own safety.

         149.     ROCKEFELLER and MDR knew during the spring 1988 gathering that infant

Plaintiff was returned to Bedford Road in a state of extreme distress and exhaustion after an

unsupervised night in the custody of Oliveira at the Manhattan residence ROCKEFELLER

provided to Oliveira, but failed to investigate the occurrence or remove Oliveira from the

premises. This constitutes a special circumstance where ROCKEFELLER’S and MDR’S failure

to investigate and take action created a special likelihood of further emotional distress and injury

to infant Plaintiff.

         150.     ROCKEFELLER and MDR knew or disregarded the substantial probability that

Oliveira’s continued employment and/or presence would cause severe emotional distress to

infant Plaintiff if he continued to have access to her. Indeed that substantial probability came to

pass when Oliveira continued to sexually assault and abuse infant Plaintiff on multiple occasions

thereafter.

         151.     ROCKEFELLER’s and MDR’s failure to act despite facts and circumstances

indicating that Oliveira had injured Plaintiff during an unsupervised overnight with Oliveira at

the Manhattan residence during the spring 1998 gathering was calloused, extreme and



{00057185}                                         25
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 26 of 33




outrageous conduct, beyond all possible bounds of decency, atrocious and intolerable in a

civilized world.

         152.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         153.     By the reason of the foregoing, ROCKEFELLER and MDR are liable to Plaintiff

for compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

                                                COUNT FIVE

                                          PREMISES LIABILITY

         154.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         155.     At all relevant times, ROCKEFELLER owned, maintained, operated, and/or

controlled the premises at Bedford Road where he and infant Plaintiff lived, including the areas

where the sexual abuse of infant Plaintiff occurred.

         156.     At all relevant times, ROCKEFELLER failed to protect Plaintiff from sexual

assault by another employee at Bedford Road, including Oliveira.

         157.     At all relevant times, ROCKEFELLER, individually and/or through his agents,

servants and/or employees, owned, maintained, operated, and/or controlled the premises at the



{00057185}                                         26
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 27 of 33




Manhattan residence, New York, New York apartment 2E, where the first acts of sexual abuse of

infant Plaintiff by ROCKEFELLER’S employee Oliveira occurred.

         158.     At all relevant times, Plaintiff was rightfully present at the aforementioned

premises at Bedford Road and the premises at the Manhattan residence.

         159.     ROCKEFELLER had a duty to see that the premises at which Plaintiff was

rightfully present were in a reasonably safe condition for the intended use by children, including

Plaintiff, whose presence at those locations was reasonably anticipated and indeed known to

ROCKEFELLER.

         160.     ROCKEFELLER’S duty was heightened by the infant Plaintiff’s youth,

inexperience, gullibility, trustfulness, innocence, lack of physical strength, vulnerability and lack

of capacity to provide for her own safety at Bedford Road and at the Manhattan residence, New

York, New York.

         161.     At all relevant times, ROCKEFELLER had actual or constructive notice that

Oliveira posed a risk of harm on ROCKEFELLER’S premises at Bedford Road and the

Manhattan residence.

         162.     ROCKEFELLER willfully, recklessly, and negligently failed to provide

reasonably safe premises that were free from the presence of sexual predators including Oliveira,

and/or the assault by the occupants of the premises, including Oliveira.          ROCKEFELLER

thereby breached his duty of care of Plaintiff.

         163.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,



{00057185}                                        27
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 28 of 33




medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         164.     By the reason of the foregoing, ROCKEFELLER is liable to Plaintiff for

compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

                                                   COUNT SIX

                                     BREACH OF FIDUCIARY DUTY

         165.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

         166.     At all relevant times, there existed a fiduciary relationship of trust, confidence and

reliance between infant Plaintiff and ROCKEFELLER, who owned, operated, managed and

maintained the premises at Bedford Road, who provided housing at Bedford Road to infant

Plaintiff, her single mother and infant brother, who provided Oliveira to infant Plaintiff as a

babysitter during the spring 1988 gathering, and who had an opportunity to observe the warning

signs and red flags raised by Oliveira’s history and behavior, and had an opportunity to observe

the risks posed to infant Plaintiff by Oliveira.

         167.     As the daughter of ROCKEFELLER’S live-in chef who was a single mother,

infant Plaintiff and her mother had a relationship with ROCKEFELLER, his agents, servants and

employees, and MDR that was distinct from other employees of ROCKEFELLER.

         168.     The entrustment of infant Plaintiff to the care and supervision of

ROCKEFELLER, individually and/or through his agents, employees and/or servants, while




{00057185}                                          28
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 29 of 33




Plaintiff was a vulnerable child imposed upon ROCKEFELLER a fiduciary duty to act in the

best interests of Plaintiff.

         169.     ROCKEFELLER, individually and/or through his agents, employees and/or

servants were entrusted with the well-being, care, and safety of Plaintiff, which

ROCKEFELLER had a duty to protect.

         170.     At all relevant times, there existed a fiduciary relationship of trust, confidence and

reliance between infant Plaintiff and MDR, who was an adult residing at Bedford Road and who

had an opportunity to observe on a daily basis the warning signs and red flags raised by

Oliveira’s history and behavior, and had an opportunity to observe the risks posed to infant

Plaintiff by Oliveira.

         171.     Plaintiff and her mother relied upon the fiduciary relationships and duty

established by ROCKEFELLER and MDR in providing Plaintiff and her mother with housing

and with child care and babysitting services by Oliveira during the spring 1988 gathering.

         172.     By reason of the foregoing facts and circumstances described herein,

ROCKEFELLER and MDR breached their fiduciary duty to Plaintiff.

         173.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.




{00057185}                                         29
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 30 of 33




         174.     By the reason of the foregoing, ROCKEFELLER and MDR are liable to Plaintiff

for compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

                                                COUNT SEVEN

                                          RESPONDEAT SUPERIOR

         175.     Plaintiff repeats the allegations above as if set forth fully herein.

         176.     At all relevant times, Oliveira was acting on ROCKEFELLER’S behalf, during

and/or within the course and scope of his agency and employment, and thereby gained access to

Plaintiff, and used the powers and influence of his position and status as an actual and apparent

agent of ROCKEFELLER to sexually abuse Plaintiff while in the State of New York.

         177.     ROCKEFELLER’S agents, servants and/or employees were reasonably on notice

that a person in Oliveira’s position could exploit the power of their position and that such

relationship with minors could enable that person to abuse and sexually molest them.

         178.     ROCKEFELLER’S agents, servants and/or employees were reasonably on notice

Oliveira posed a danger to infant Plaintiff by reason of his behavior at Bedford Road (inter alia,

having a history of domestic abuse and assault, seeking out children of other employees in

locations on the premises where he was not supposed to be, taking infant Plaintiff and her infant

brother off the premises at Bedford Road and to an apartment in Manhattan provided to him by

ROCKEFELLER and returning infant Plaintiff the next day in a condition of extreme distress

and exhaustion, seeking out infant Plaintiff in locations where he was not supposed to be and

where she was alone and unsupervised) could exploit the power of his position and that such

relationship with minors could enable Oliveira to abuse and sexually molest them.




{00057185}                                          30
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 31 of 33




         179.     ROCKEFELLER, through his agents, servants and/or employees breached the

duties imposed on them created by their notice that Oliveira posed a danger to infant Plaintiff.

         180.     ROCKEFELLER, by and through his agents, servants, and employees, acting

within the ROCKEFELLER’S control, supervision and direction,                 breached their duties to

Plaintiff and as such are liable to Plaintiff under respondeat superior, agency, implied agency,

actual authority and apparent authority.

         181.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of

fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         182.     By the reason of the foregoing, ROCKEFELLER is liable to Plaintiff for

compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

                                               COUNT EIGHT

                                 BREACH OF DUTY IN LOCO PARENTIS

         183.     Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

set forth herein.

         184.     At all relevant times, Plaintiff was a vulnerable child entrusted to the care of

ROCKEFELLER, and was under the supervision and control of ROCKEFELLER, individually




{00057185}                                         31
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 32 of 33




and/or through his agents, servants and/or employees, such that ROCKEFELLER owed her a

duty to act in loco parentis and to prevent foreseeable injuries.

         185.     At all relevant times, Plaintiff was a vulnerable child entrusted to the care of

MDR, and was under the supervision and control of MDR such that MDR owed her a duty to act

in loco parentis and to prevent foreseeable injuries.

         186.     In providing, directing, offering and permitting his employee Oliveira to serve as

babysitter for infant Plaintiff, ROCKEFELLER assumed the duty to act in loco parentis with

respect to those child care services.

         187.     By offering, directing and permitting Oliveira to act as babysitter for infant

Plaintiff during the spring 2008 gathering at Bedford Road, as discussed herein,

ROCKEFELLER owed infant Plaintiff a duty to act in loco parentis and to prevent foreseeable

injuries.

         188.     By offering and permitting Oliveira to act as babysitter for infant Plaintiff during

the spring 2008 gathering at Bedford Road, as discussed herein, MDR, owed infant Plaintiff a

duty to act in loco parentis and to prevent foreseeable injuries.

         189.     By reason of the foregoing facts and circumstances described herein, Defendants

ROCKEFELLER and MDR breached their duties to act in loco parentis.

         190.     As a direct and proximate result of the foregoing, Plaintiff sustained severe

injuries, great pain and anguish, severe and permanent emotional distress, psychological injuries,

fear and anxiety, was and will continue to be deprived of the enjoyment of life’s pleasures, has

suffered and will continue to suffer loss of spirituality, as well as pecuniary damages, lost wages,

medical expenses and psychological treatment expenses, out of pocket expenses and loss of




{00057185}                                         32
             Case 1:20-cv-02205-VSB Document 23 Filed 12/01/20 Page 33 of 33




fringe benefits, and was limited in her normal daily activities and was otherwise injured and

damaged.

         191.      By the reason of the foregoing, ROCKEFELLER is liable to Plaintiff for

compensatory and punitive damages, in an amount to be determined at trial, together with

interest and costs. For purposes of jurisdiction, Plaintiff’s damages exceed one million dollars.

         WHEREFORE, Plaintiff prays for judgment as follows:

               a. Awarding Plaintiff compensatory damages for her injuries, in an amount to be

                   determined at trial;

               b. Awarding Plaintiff punitive damages for her injuries, in an amount to be

                   determined at trial;

               c. Awarding Plaintiff prejudgment interest, to the extent available by law;

               d. Awarding Plaintiffs costs and disbursements and attorneys’ fees to the extent

                   available by law; and

               e. Awarding such other and further relief as this Court may deem just and proper.

                                           JURY TRIAL DEMANDED

             192. Plaintiff demands a trial by jury of all issues triable by jury in this action.


Dated: December 1, 2020
                                                           Yours, etc.
                                                           PHILLIPS & PAOLICELLI, LLP
                                                           By   Danielle George
                                                           Danielle George
                                                           dgeorge@p2law.com
                                                           Diane Paolicelli
                                                           dpaolicelli@p2law.com
                                                           Attorneys for Plaintiff
                                                           747 Third Avenue, Sixth Floor
                                                           New York, New York 10017
                                                           212-388-5100

{00057185}                                            33
